Citation Nr: 0335331	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  96-50 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for DVT (deep vein 
thrombosis) or thrombophlebitis of the right leg.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1967 to September 
1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from a July 1996 RO rating decision that determined there was 
no new and material evidence to reopen a claim for service 
connection for DVT of the right leg.  In an August 1998 
decision, the Board determined that new and material evidence 
had been received to reopen the claim for service connection 
for DVT of the right leg and remanded the case to the RO for 
additional development.

In an April 2000 decision, the Board denied service 
connection for DVT of the right leg.  The veteran appealed 
the April 2000 Board decision to the Court of Appeals for 
Veterans Claims (Court) and he appointed Mark R. Lippman, 
attorney, to represent him before the Court and VA.

In March 2001, a Court order granted a February 2001 motion 
from the counsel for the VA Secretary, which was opposed by 
the veteran's attorney in a document dated in February 2001, 
to vacate and remand the Board's April 2000 decision.  In 
March 2001, the Court entered judgment.  

In March 2002, the Board remanded the case to the RO for 
additional development.  In a July 2002 decision, the Board 
denied the claim for service connection for DVT of the right 
leg.

The veteran appealed the July 2002 Board decision to the 
Court.  In a June 2003 order, the Court granted a May 2003 
joint motion for remand from the parties to vacate the July 
2002 Board decision and to remand the case to VA for 
readjudication.  Thereafter, the case was returned to the 
Board.

In an August 2003 letter, the Board notified the veteran's 
attorney of the right to submit additional evidence and 
argument with regard to the issue of entitlement to service 
connection for DVT of the right leg.  A review of the record 
does not show receipt of a reply to this letter.


REMAND

Copies of the June 2003 Court order and May 2003 joint motion 
from the parties have been placed in the veteran's claims 
folder.  After review of the record and Court instructions, 
it is the determination of the Board that additional 
evidentiary development and adjudicative action is required.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The May 2002 VCAA 
notice letter the RO sent to the veteran advised him to 
submit any evidence within 60 days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Statements from the veteran are to the effect that some of 
the service medical records are missing.  The service medical 
records reveal that a short leg cast was placed on the 
veteran's right leg in November 1967 at the Naval Air Station 
(NAS) in Memphis, Tennessee.  A service medical report of his 
treatment in December 1967 at the NAS in Memphis, Tennessee, 
shows that the cast was applied with modification for another 
4 weeks.  The service medical records do not show removal of 
the cast.  Under the circumstances, the duty to assist the 
veteran in the development of his claim includes asking the 
National Personnel Records Center (NPRC) to obtain the 
clinical records of the veteran's treatment for a 3-month 
period beginning in December 1967 at the NAS in Memphis, 
Tennessee.  38 C.F.R. § 3.159.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be advised of the 
evidence needed to substantiate his 
claim.  This letter should advise him of 
the evidence that he must submit and of 
the evidence VA will attempt to obtain.  
He should be advised that he has one year 
to submit any evidence and that if he 
would like his appeal decided without 
delay, he can tell VA that he wishes to 
waive any remaining time period he has to 
respond to this notice.

2.  The RO should ask the NPRC to obtain 
the clinical records of the veteran's 
treatment at the NAS, Memphis, Tennessee, 
for a 3-month period, beginning in 
December 1967.

3.  After the above development, the RO 
should review the veteran's claim for 
service connection for DVT of the right 
leg.  If the decision remains adverse to 
the veteran, he and his representative 
should be sent a supplemental statement 
of the case.  They should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




